Citation Nr: 1123285	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  11-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating (evaluation) for bilateral hearing loss, including perforated right tympanic membrane.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk



INTRODUCTION

The Veteran, who is the Appellant, served on active duty with the United States Army from January 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in October 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO denied an increase in rating for the hearing loss.


FINDING OF FACT

For the entire rating period, audiometric testing has revealed, at worst, average puretone threshold of 58.75 and 80 percent speech recognition in the right ear, and, at worst, average puretone threshold of 57.5 and 100 percent speech recognition in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have been not been met for any period of the increased rating appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran letters in May 2009 and December 2010 that informed him of the requirements needed to establish an increased evaluation for bilateral hearing loss.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The May 2009 letter also notified the Veteran that an effective date would be assigned if the claim were granted.

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected hearing loss.  VA provided the Veteran with an examination in July 2009 and August 2009.  At the August 2009 examination, the claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination with clinical measures was conducted.  The conclusion reached and diagnosis given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected hearing loss.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Hearing Loss Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2010).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2010).

The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 (2010), the rating may be based solely on puretone threshold testing. An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

III.  Evidence

On examination by the Veteran's private audiologist in July 2008, the following results were obtained:





HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
10
30
95
100
58.75
100
 
LEFT
10
30
90
100
57.5
100
 


On VA contract examination in July 2009, the following results were obtained:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
10
20
90
85
51.25
34
 
LEFT
10
20
90
90
52.5
30
 


On VA examination in August 2009, the following results were obtained:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
10
20
90
90
52.5
100
 
LEFT
5
20
85
90
50
100
 


On examination by the Veteran's private audiologist in March 2010, the following results were obtained:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
5
20
90
95
52.5
100
 
LEFT
0
15
85
95
48.75
100
 


The Veteran's private medical records contain doctor's notations indicating there was no change in the Veteran's hearing each year of the rating period.

III.  Rating Analysis

The Board finds that, for the entire rating period, credible audiometric testing has revealed, at worst, average puretone threshold of 58.75 and 80 percent speech recognition in the right ear, and, at worst, average puretone threshold of 57.5 and 100 percent speech recognition in the left ear.  

Although a July 2009 test revealed 34 percent speech recognition in the right ear and 30 percent speech recognition in the left ear, it was an aberration when compared with the audiometric test from the rating period before the July 2009 test and the two audiometric tests from the rating period after the July 2009 test.  The evidence in this case shows that in the years prior to the July 2009 examination the Veteran gave a history of chronic cerumen impaction with associated hearing loss, was found on multiple treatment occasions to have chronic cerumen impaction, and that the private audiologist recommended cerumenectomy every six months.  Such temporary hearing loss due to temporary etiologies such cerumen impaction that resolve with treatment do not reflect chronic underlying severity of sensorineural hearing loss disability to warrant a higher rating for the brief period noted.  

In light of the other audiometric tests and histories before and after the July 2009 examination, the Board finds the July 2009 speech recognition test scores not to be valid.  See 38 C.F.R. § 4.2 (rating specialist is "to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture").  In July 2008, one year prior to the aberrational July 2009 speech recognition testing results, the Veteran had tested at 100 percent speech recognition for both ears, and his speech recognition in both ears was back up to 100 percent at the August 2009 VA test one month after the low scores.  The Veteran's audiometric tests show no chronic worsening during his time in service or in the time since his separation.  Although the examiner did not call into question the validity of the July 2009 examination, it is clear the data does not reflect the overall and current state of the Veteran's hearing.  A March 2010 privat audiometric test, which resulted in 100 percent speech recognition scores, reflects no significant change from the July 2009 examination.  

The weight of the credible examination findings show the left ear with, at worst, average puretone threshold of 57.5 and 100 percent discrimination.  From Table VI of 38 CFR 4.85, Roman Numeral II is derived for the left ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column in Table VI.  

The weight of the credible examination findings show the right ear with, at worst, average decibel loss is 58.75 and 80 percent speech recognition in the right ear.  From Table VI of 38 CFR 4.85, Roman Numeral IV is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  

A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row II, the better ear (left ear), with column IV, the poorer ear (right ear).  For these reasons, the Board finds that the criteria for compensable rating for bilateral hearing loss have not been met for any period of the increased rating appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100.

IV.  Extraschedular Consideration of Hearing Loss

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report; however, the Court also noted that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. 
§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.

In this case, the July 2009 VA examiner specifically noted the Veteran's difficulty in understanding voices in some situations in response to the request to state the effect of the hearing loss on the Veteran's usual occupation and daily activities.  The August 2009 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting the Veteran's difficulty communicating with people.  In addition, other evidence of record adequately addresses the question of impairment of occupational functioning and daily activities.  In a June 2009 letter, the Veteran's spouse wrote that the Veteran's hearing loss makes it impossible to joke around, communicate on the move, or go to movies together, that to start a conversation with him, she has to be right in front of him to get his attention, she had to repeat herself, and the Veteran had the television volume on high with the closed caption running in order to watch shows.  Due to the foregoing information, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty with hearing others in general conversation, difficulty hearing the television, and difficulty hearing the soundtrack in a movie theater, which is associated with the service-connected bilateral hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.

Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's hearing loss, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) rating for bilateral hearing loss is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


